DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 19 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
pin extending from the outer surface such that the pin extends transverse to the longitudinal axis; and
the pin being positioned entirely between the end surfaces. 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
Claims 1, 2, 11, 15 and 19 are objected to because of the following informalities:  
In claim 1, 15 and 19, the recitation of “the procedure” should read as “a procedure”, for clarity.  Appropriate correction is required.
In claim 2 line 2, the recitation of “the position” should read as “the positional tracking”, for consistency.  Appropriate correction is required.
In claim 11 lines 2 – 3, the recitation of “the outer member” should read as “the outer surface of the tubular member”, for clarity.  Appropriate correction is required.
In claim 15 line 22, the recitation of “the position” should read as “the positional tracking”, for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 – 3, 5 – 15 and 19 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, 15 and 19, the recitation of “a pin extending from the outer surface such that the pin extends transverse to the longitudinal axis” is found to have no support in the original disclosure, wherein the most relevant recitation in the original disclosure, can be found in [para.31 of the publication], which states “End 20 includes a surface 22, which includes a tissue engaging element, such as, for example, a pin 24 extending therefrom.”, which is understood as requiring a pin to be extending from the surface without specifying a specific direction. Applicant may provide support for the recitation directed to “extends transverse to the longitudinal axis” or amend the claim omitting such limitation to overcome this rejection.
In claim 24/II.3 – 4, the recitation of “the pin being positioned entirely between the end surfaces” is found to have no support in the original disclosure. Applicant may provide support for such limitation or amend the claim omitting the newly introduced subject matter to overcome this rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the recitations of “the position includes location of the anatomy” makes the claims unclear and vague, wherein independent claim 1 refers to the image guide as being engaged to the tubular member and not to the anatomy, and that the tubular member is understood to be movable relative to the anatomy, and the image guide is understood to communicate a signal representative of a location of the tubular member and not the anatomy, in view of [¶5 and ¶6 of the application publication], clarification is requested.
For the sake of examination, the preceding limitation is interpreted as referring to the “positional tracking includes location of the instrument in a navigation field”.
In claim 6/I.3, the recitation of “the tubular member includes an inner guide surface” makes the claim unclear and vague, as for not specifying the structural correlation between the “inner guide surface” of claim 6 and the “inner surface” of claim 1 line 3, clarification is requested.
For the sake of examination, the “inner guide surface” in claim 6 is interpreted as referring to the “inner surface” in claim 1. 
In claim 11/II.2-3, 
For the sake of examination, the inner surface in claim 11 is interpreted as referring to the inner surface of the tubular attachment. 
In claim 23/I.2, the recitation of “the tubular member includes opposite first and second ends” makes the claim unclear and vague, as for not specifying the structural correlation between the opposite ends in claim 23, and those in claim 1, clarification is requested.
For the sake of examination, the ends in claim 23 are interpreted as referring to those in claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 19 – 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
In claim 19/II.10 – 11, the recitation of “a tissue gathering element aligned with the selected tissue site” is understood to require the tissue to be part of the claimed instrument. Applicant may use transition “configured to” between the “tissue gathering element” and the “selected tissue site” to overcome this rejection. i.e., “a tissue gathering element configured to be aligned with the selected tissue”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9, 11 – 14, 19 – 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (US Pat. 6348058 B1) supported / evidenced by Michelson (US Pub. 2003/0158553 A1) in view of Kheradpir et al. (US Pub. 2017/0165005 A1).

    PNG
    media_image1.png
    685
    700
    media_image1.png
    Greyscale

Claim 1, Melkent discloses a surgical instrument [abstract, Figs. 1 – 3 and Figs.3 and 10 to Melkent, above], comprising: 
a tubular member [at least a portion of 132] extending along a longitudinal axis between opposite proximal and distal ends [at least an elongated portion of 132 extends between two axial portions defining opposite ends], the member including opposite inner and outer surfaces [wherein member 132 has inner surface defining the cannulation therethrough, col.6/II.52-68, and outer surface], the inner surface defining a channel [wherein the inner surface of member 132 defines the cannulation extending therethrough, into which at least a portion of shaft 300 is received, col.6/II.52-68 and col.7/I.63 – col./I.5629], the distal end comprising a pin extending from the outer surface such that the pin extends transverse to the longitudinal axis [as shown in Fig.10 to Melkent, above, the identified pin extends laterally from a distal portion “defining a distal end” of the outer surface of the member, transverse to the longitudinal axis along which the outer surface extends. Evidenced by Michelson ‘553, which shows at least one pin 149, Figs.7 and 10 – 18, extends from a distal end of a tubular member 140, transverse to a longitudinal axis of the member and configured to engage tissue], the pin defining a tissue engaging element [col.5/II.23-25, wherein at least a body portion of the pin is capable of engaging tissue];   
a shaft [at least an elongated shaft portion of 300] extending along a longitudinal axis between opposite proximal and distal ends [defined by an imaginary longitudinal axis along which at least an elongated portion of member 300 extends between opposite portions, i.e. towards and away from the handle, defining opposite ends], the shaft being disposable in the channel and movable relative to the tubular member [Figs. 2 – 3, Col.6/II.31-36], the distal end 
an image guide [190] including an inner surface [Fig.3 to Melkent, above] directly engaging the outer surface [Col.6/II.12-30], the image guide being oriented relative to a sensor [110] for registration of anatomical image data and positional tracking of the instrument during the procedure [Col.6/II.12-30].  
Claims 11 – 13 and 21 – 22, Melkent further discloses (claim 11) wherein the image guide includes a tubular attachment that includes the inner surface [Fig.3 to Melkent, above], the inner surface defining a cavity configured for disposal of the outer surface of the member [inherently, wherein the tubular attachment defines a central cavity for positioning on an outer surface of tubular member 132]; (claim 12) wherein the tubular member is disposed in a fixed position with the tubular attachment [wherein the image guide 190 is fixedly attached to the tubular member 132 through the tubular attachment, to facilitate identifying location of the tubular member]; (claim 13) wherein the image guide comprises an emitter [195] disposed in a fixed position with the tubular member [Col.8/I.59 – col.9/I.12, Figs. 1 – 3]; (claim 21) wherein the image guide [the tubular attachment, the arm and the emitter array 195 are annotated in Fig.3 to Melkent, above] consists of a tubular attachment, an arm and an emitter array, the arm having a first end directly engaging an outer surface the tubular attachment [Fig.3 to Melkent, above, wherein the arm has an end towards the tubular attachment, directly attached thereto] and an opposite second end directly engaging the emitter array [Fig.3 to Melkent, above, wherein the arm has an end towards the image guide 190, directly attached thereto], the tubular attachment being monolithic [Fig.3 to Melkent, above, wherein the tubular attachment, the arm and the emitter array are shown to be of a monolithic construct] and including the inner surface of the (claim 22) wherein the image guide is spaced apart from the shaft by the tubular member [Figs. 2 – 3, being attachable to an outer surface of the tubular member 132, while the shaft is insertable into the tubular member 132].  
As of the preceding limitations directed to the image guide, Melkent does not explicitly disclose wherein the image guide includes a tubular attachment having an inner surface defining a cavity configured for disposal of the outer surface of the tubular member, wherein the inner surface directly engages an outer surface of the tubular member such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member.
Kheradpir teaches an analogous instrument [abstract, Figs. 5 – 9] comprising an image guide [at least a portion of 600] includes a tubular attachment [at least a portion of 604] having an inner surface defining a cavity [defined by an inner surface defining a cavity of coupling member 604] configured for disposal of the tubular member [¶63], wherein the inner surface directly engages an outer surface of the tubular member [defined by an outer surface of cylinder 504, ¶63, Fig.6] such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member [¶63], and such that the image guide is spaced from the shaft by the tubular member [Figs.5 – 8, the tubular member 504 separates 600 from 506 and/or 502], and wherein the tubular member is disposed in a fixed position with the tubular attachment [Fig.6], and wherein the image guide consists of the tubular attachment [604], an arm [at least a portion of 602] and an emitter array [defined by the array of 606], the arm having a first end directly engaging an outer surface the tubular attachment and an opposite second end directly engaging the emitter array [Fig.8], the tubular attachment being monolithic and including the inner surface [Figs.5 – 8, being of a single piece].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent and Kheradpir, and construct the image guide of Melkent having coupling member having tubular attachment with inner surface defining a cavity for forming a friction-fit with an outer surface of the tubular member in view of Kheradpir. One would have been motivated to do so in order to provide the instrument of Melkent with an alternative secure connection between the image guide and the tubular member to facilitate tracking the tubular member and/or the instrument throughout the course of a medical procedure to minimize trauma [Kheradpir, ¶70].  
(As of claim 21) Although, the combination of Melkent and Kheradpir discloses that the arm extends at an angle relative to the longitudinal axis in such a way to place the emitter at a distance from the tubular attachment for not interfering with the tubular member when assembling the image guide to the tubular member. The combination of Melkent and Kheradpir does not explicitly disclose wherein the arm extends perpendicular to the longitudinal axis.
This would simply be a matter of design choice to one skilled in the art before the effective filing date of the current application to construct the arm of the image guide of the instrument of the combination of Melkent and Kheradpir to extend perpendicular to the longitudinal axis for the sake of positioning the image guide at a sufficient distance from the tubular attachment for not interfering with the tubular member when assembling the image guide thereto [evidenced by Richter et al. (US Pub. 2019/0209154 A1) teaches an arm extending perpendicular relative to a longitudinal axis of a tubular attachment, by 507 to connect to emitter 509, Figs.55-56], since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art 
Claims 2 – 3, 5 – 7, 9, 14 and 24, the combination of Melkent and Kheradpir discloses the limitations of claim 1, as above, and further, Melkent discloses (claim 2) wherein the image guide includes a dynamic reference frame and the position includes location of the anatomy in a navigation field [Col.8/I.59 – col.9/I.12, Figs. 1 – 3, wherein location of the instrument, configured for operable connection to the anatomy, is dynamically tracked]; (claim 3) wherein the pin configured to penetrate tissue [Col.6/II.52 – 67, and  col.5/II.23-25, wherein at least a body portion of the pin is capable of penetrating tissue]; (claim 5) wherein the shaft is translatable relative to the tubular member within the channel [Col.7/I.63 – col.8/I.5, the shaft 300 is insertable through the tubular member]; (claim 6) wherein the tissue engaging element is configured to be aligned with a selected tissue site of the anatomy and the tubular member includes an inner guide surface configured to orient the shaft in alignment with the selected tissue site [Col.6/II.52 – 67, wherein the tissue engaging element is configured to penetrate tissue, and Col.7/I.63 – col.8/I.5, the shaft 300 is insertable through the tubular member 132]; (claim 7) wherein the tissue gathering element is removable from the tubular member to harvest tissue from the selected tissue site [Col.7/I.63 – col.8/I.5, the shaft 300 is insertable through the tubular member 132, and therefore capable of removal therefrom, Figs. 2 – 3]; (claim 9) wherein the tubular member and the shaft are disposed in a relative coaxial orientation [Fig.3]; (claim 14) wherein the image guide is oriented relative to the sensor to communicate a signal representative of a location of the instrument in a navigation field and the sensor communicates with a processor to generate data for display of an image on a monitor [Col.1/II.12 – 23, Col.5/I.41 – Col.6/I.5, Col.8/II.34 – 40, Col.8/I.59 – Col.9/I.12, Figs. 1 – 3, wherein location of the (claim 24) wherein the proximal end of the tubular member includes a proximal end surface and the distal end of the tubular member includes a distal end surface opposite the proximal end surface, the pin being positioned entirely between the end surfaces [Figs.3 and 10 to Melkent, above], the distal end surface defining an opening that is coaxial with the channel and the longitudinal axis [wherein the distal end surface defined by at least portion of at least one of the penetrating extensions 134, defines an axial opening between the extensions that is coaxial with the channel and the longitudinal axis].  
Claim 19, Melkent discloses a surgical system [abstract, Figs. 1 – 3 and Figs.3 and 10 to Melkent, above] comprising: 
a surgical instrument including an outer member [at least a portion of 132] extending along a longitudinal axis between opposite proximal and distal ends [at least an elongated portion of 132 extends between two axial portions defining opposite ends], the member including opposite inner and outer surfaces [wherein member 132 has inner surface defining the cannulation therethrough, col.6/II.52-68, and outer surface], the inner surface defining a channel [wherein the inner surface of member 132 defines the cannulation extending therethrough, into which at least a portion of shaft 300 is received, col.6/II.52-68 and col.7/I.63 – col./I.5629], the distal end comprising a pin extending from the outer surface such that the pin extends transverse to the longitudinal axis [as shown in Fig.10 to Melkent, above, the identified pin extends laterally from a distal portion “defining a distal end” of the outer surface of the member, transverse to the longitudinal axis along which the outer surface extends. Evidenced by Michelson ‘553, which shows at least one pin 149, Figs.7 and 10 – 18, extends from a distal end of a tubular member 140, transverse to a longitudinal axis of the member and configured to engage tissue], the pin 
an image guide [190] including an inner surface [Fig.3 to Melkent, above] directly engaging the outer surface [Col.6/II.12-30], the image guide being oriented for registration of anatomical image data and positional tracking of the instrument during the procedure in a navigation field; and a tracking device [Fig.1] including a sensor [110] that receives a signal and communicates with a processor to generate data for display of an image on a monitor [Col.1/II.12 – 23, Col.5/I.41 – Col.6/I.5, Col.8/II.34 – 40, Col.8/I.59 – Col.9/I.12, Figs. 1 – 3, wherein location of the instrument configured for operable connection to the anatomy, is dynamically tracked].  
(claim 20)
As of the preceding limitations directed to the image guide, Melkent does not explicitly disclose wherein the image guide includes a tubular attachment having an inner surface defining a cavity configured for disposal of the tubular member, wherein the inner surface directly engages an outer surface of the tubular member such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member.
Kheradpir teaches an analogous instrument [abstract, Figs. 5 – 9] comprising an image guide [at least a portion of 600] includes a tubular attachment [at least a portion of 604] having an inner surface defining a cavity [defined by an inner surface defining a cavity of coupling member 604] configured for disposal of the tubular member [¶63], wherein the inner surface directly engages an outer surface of the tubular member [defined by an outer surface of cylinder 504, ¶63, Fig.6] such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member [¶63], and such that the image guide is spaced from the shaft by the tubular member [Figs.5 – 8, the tubular member 504 separates 600 from 506 and/or 502], and wherein the tubular member is disposed in a fixed position with the tubular attachment [Fig.6], and wherein the image guide consists of the tubular attachment [604], an arm [at least a portion of 602] and an emitter array [defined by the array of 606], the arm having a first end directly engaging an outer surface the tubular attachment and an opposite second end directly engaging the emitter array [Fig.8], the tubular attachment being monolithic and including the inner surface [Figs.5 – 8, being of a single piece].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent and Kheradpir, and construct the image guide of Melkent having coupling member having tubular attachment with inner surface defining a cavity for forming a friction-fit with an outer surface of the tubular member in .  
Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (US Pat. 6348058 B1) in view of Kheradpir et al. (US Pub. 2017/0165005 A1), and further in view of Haufe et al. (US Pat. 7465304 B1).
Claim 15, Melkent discloses a surgical instrument [abstract, Figs. 1 – 3 and Figs.3 and 10 to Melkent, above], comprising: 
an outer member [at least a portion of 132] extending along a longitudinal axis between opposite proximal and distal ends [at least an elongated portion of 132 extends between two axial portions defining opposite ends], the member including opposite inner and outer surfaces [wherein member 132 has inner surface defining the cannulation therethrough, col.6/II.52-68, and outer surface], the inner surface defining a channel [wherein the inner surface of member 132 defines the cannulation extending therethrough, into which at least a portion of shaft 300 is received, col.6/II.52-68 and col.7/I.63 – col./I.5629], the distal end comprising a pin extending from the outer surface such that the pin extends transverse to the longitudinal axis [as shown in Fig.10 to Melkent, above, the identified pin extends laterally from a distal portion “defining a distal end” of the outer surface of the member, transverse to the longitudinal axis along which the outer surface extends. Evidenced by Michelson ‘553, which shows at least one pin 149, Figs.7 and 10 – 18, extends from a distal end of a tubular member 140, transverse to a longitudinal axis of the member and configured to engage tissue], the pin being configured to 
a removable inner member [at least a portion of 300] extending along the longitudinal axis between opposite proximal and distal ends [wherein  member 300 extends along the longitudinal axis between opposite portions, i.e. towards and away from the handle, defining proximal and distal ends], the inner member being translatable relative to the outer member [Col.6/II.31-36], the distal end including a tissue gathering element [being an end of a tissue removal device, Col.6/II.31-36] configured to be aligned with the selected tissue site; and 
an image guide [190] including an inner surface [Fig.3 to Melkent, above] directly engaging the outer surface [Col.6/II.12-30], the image guide being oriented relative to a sensor [110] for registration of anatomical image data and positional tracking of the instrument during the procedure [Col.6/II.12-30], 
wherein the image guide includes a tubular attachment [Fig.3 to Melkent, above], the inner surface of the image guide defining a cavity of the tubular attachment configured for disposal of the outer member [inherently, wherein the tubular attachment defines a central cavity for positioning on an outer surface of tubular member 132], 4Application No.: 16/592,377Atty. Docket: A0000657.US01 Applicant: Warsaw Orthopedic, Inc.(1502-1900) 
wherein the image guide includes a dynamic reference frame and the position includes location of the instrument in a navigation field [Col.8/I.59 – col.9/I.12, Figs. 1 – 3, wherein location of the instrument configured for operable connection to the anatomy, is dynamically tracked], 
wherein the outer member is configured to orient the inner member in alignment with the selected tissue site [Col.7/I.63 – col.8/I.5, the shaft 300 is insertable through the tubular member], and   

As of the preceding limitations directed to the image guide, Melkent does not explicitly disclose wherein the image guide includes a tubular attachment having an inner surface defining a cavity configured for disposal of the tubular member, wherein the inner surface directly engages an outer surface of the tubular member such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member.
Kheradpir teaches an analogous instrument [abstract, Figs. 5 – 9] comprising an image guide [at least a portion of 600] includes a tubular attachment [at least a portion of 604] having an inner surface defining a cavity [defined by an inner surface defining a cavity of coupling member 604] configured for disposal of the tubular member [¶63], wherein the inner surface directly engages an outer surface of the tubular member [defined by an outer surface of cylinder 504, ¶63, Fig.6] such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member [¶63], and such that the image guide is spaced from the shaft by the tubular member [Figs.5 – 8, the tubular member 504 separates 600 from 506 and/or 502], and wherein the tubular member is disposed in a fixed position with the tubular attachment [Fig.6], and wherein the image guide consists of the tubular attachment [604], an arm [at least a portion of 602] and an emitter array [defined by the array of 606], the arm having a first end directly engaging an outer surface the tubular attachment and an opposite second end directly engaging the emitter array [Fig.8], the tubular attachment being monolithic and including the inner surface [Figs.5 – 8, being of a single piece].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent and Kheradpir, and construct 
Although, Melkent discloses wherein the proximal end of the inner member includes a T-shaped handle [Fig.3 to Melkent, above]. The combination of Melkent and Kheradpir does not disclose wherein the handle being knurled handle.
Haufe teaches an analogous instrument [abstract, Figs. 7-15] comprising a shaft (defined by at least a portion of 42 or 50) including a tissue gathering element (defined by the distal cutting feature of 42, or serrated distal end 56 of 50) and including a proximal knurled handle (62 or 48), which afford the surgeon a better grip of the cutting tool [col.5/I.12- col.6/I.21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent, Kheradpir and Haufe, and construct the handle of the combination of Melkent and Kheradpir having knurled surface in view of Haufe. One would have been motivated to do so in order to afford surgeons a grip of the cutting tool that minimize slippage [Haufe, col.5/I.12- col.6/I.21].
Claim 10, 
Haufe teaches an analogous instrument [abstract, Figs. 7-15] comprising a shaft (defined by at least a portion of 42 or 50) including a tissue gathering element (defined by the distal cutting feature of 42, or serrated distal end 56 of 50) and including a proximal knurled handle (62 or 48), which afford the surgeon a better grip of the cutting tool [col.5/I.12- col.6/I.21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent, Kheradpir and Haufe, and construct the handle of the combination of Melkent and Kheradpir having knurled surface in view of Haufe. One would have been motivated to do so in order to afford surgeons a grip of the cutting tool that minimize slippage [Haufe, col.5/I.12- col.6/I.21].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (US Pat. 6348058 B1) in view of Kheradpir et al. (US Pub. 2017/0165005 A1), as above, and further in view of Michelson (US Pub. 2006/0084992 A1).
Claim 8, the combination of Melkent and Kheradpir discloses the limitations of claim 1, as above, except for disclosing wherein the tissue gathering element includes a trephine.
Michelson teaches an analogous instrument for taking a core containing the marrow [abstract, Figs. 5 – 8 and 11B and ¶43] comprising an outer member (140) including tissue engaging element including at least one pin or serrated edge (at least one or more of teeth 142) capable of penetrating tissue (¶224), a shaft (defined by an elongated portion of 270) being disposable with and movable relative to the tubular member and including tissue gathering element including trephine [¶242 - ¶243 and ¶280 - ¶282].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent, Kheradpir and Michelson, and construct the shaft insertable into the tubular member for gathering tissue of the combination .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (US Pat. 6348058 B1) in view of Kheradpir et al. (US Pub. 2017/0165005 A1), as above, and further in view of Deangelo et al. (US Pub. 2012/0059380 A1).
Claim 23, the combination of Melkent and Kheradpir discloses the limitations of claim 1, as above, and further, Melkent discloses wherein the tubular member includes opposite first and second ends [defined by proximal and distal portions of 132, defining opposite ends] and a linear portion between the ends [defined by an elongated body portion extending between the ends], the first end having a maximum outer diameter equal to a maximum outer diameter of the linear portion [wherein a maximum outer diameter of a proximal portion, defining the first end, equal a maximum outer diameter of an elongated portion of 132 extending distally from the proximal end, Fig.2], the image guide being coupled to the first end [wherein image guide 190 being coupled to the proximal end of 132].
The combination of Melkent and Kheradpir does not explicitly disclose wherein the tubular member being continuously tapered from the linear portion to an end surface of the second end.
Deangelo teaches an analogous instrument [abstract, Figs. 1 – 2] comprising an outer tubular member [102 / 110] having first and second opposite ends [defined by proximal and distal opposite portions, defining the ends], wherein the first end having a maximum outer diameter equal to a maximum outer diameter of a linear portion [¶58, wherein an outer diameter of 102/110 at a proximal portion, defining the first end, and that of an elongated portion of 102 / 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Melkent, Kheradpir and Deangelo, and construct the outer tubular member of the combination of Melkent and Kheradpir having a tapered distal portion in view of Deangelo. One would have been motivated to do so in order to help guiding the distal end of the tubular member through tissue during use [Deangelo, ¶58]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775